ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-030, concluding that KENNETH A. ROSEN of ROSELAND, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.15(b) (failure to safeguard funds of a third party), and good cause appearing;
It is ORDERED that KENNETH A. ROSEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.